J-A23005-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    BRANDON OLIVIERI                           :
                                               :
                       Appellant               :   No. 2231 EDA 2019


         Appeal from the Judgment of Sentence Entered July 22, 2019,
             in the Court of Common Pleas of Philadelphia County,
            Criminal Division at No(s): CP-51-CR-0010998-2017.


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    BRANDON OLIVIERI                           :
                                               :
                       Appellant               :   No. 2232 EDA 2019


         Appeal from the Judgment of Sentence Entered July 22, 2019,
             in the Court of Common Pleas of Philadelphia County,
            Criminal Division at No(s): CP-51-CR-0010999-2017.

BEFORE:      KUNSELMAN, J., NICHOLS, J., and PELLEGRINI, J.*

MEMORANDUM BY KUNSELMAN, J.:                       FILED: FEBRUARY 22, 2021

        Brandon Olivieri appeals from the judgment of sentence imposed

following his conviction at CP-51-CR-0010999-2017 for first-degree murder

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A23005-20


and related offenses, and his conviction at CP-51-CR-0010998-2017 for third-

degree murder.1 We affirm.

        The trial court set forth the factual history underlying the appeal as

follows:

              From the spring to autumn of 2017, . . . Olivieri, then aged
        sixteen years old, was a member of a juvenile friend group that
        included decedent [C.M.], [N.T.], and [J.H.]. This group, which
        spent their time near their homes at 12th and Tasker Streets in
        South Philadelphia, often engaged in acts of rivalry with other
        similarly aged groups located further south, including a group
        associated with decedent [S.D.]. [S.D.’s] group spent time in the
        area of 12th and Ritner Streets, approximately one mile south of
        12th and Tasker Streets.

               Sometime between December 2016 and April 2017,
        [Olivieri] approached [S.D.] and his friend [E.P.] near the
        intersection of 12th and Porter Streets in South Philadelphia.
        During the encounter, [Olivieri] challenged [E.P.] to a fight, and
        [E.P.] punched [Olivieri], knocking him to the ground.

               Over the course of the subsequent months [Olivieri]
        maintained an Instagram account which he used to participate in
        a group chat that included the decedent [C.M.], [N.T.], and [J.H.],
        among others. [Olivieri] used the group chat application to post
        messages and photos, including a photo of a silver .45 caliber
        pistol. On October 9, 2017, [N.T.] posted a photo to the group
        chat depicting a piece of feces on the sidewalk stating “Brandon
        took a shit on opp territory,” referring to the area south of Snyder
        Avenue in South Philadelphia where the decedent [S.D.] was
        located.     Later that day, [Olivieri] requested that [N.T.]
        screenshot and send him an image of the decedent [S.D.] and his
        associates posted on [S.D.]’s Instagram profile. After [N.T.] did
        so, [Olivieri] responded that he would “pop all of them.”

             After school on October 24, 2017, [Olivieri] and [N.T.] met
        each other at [Olivieri’s] house near the intersection of 12th and
        Tasker Streets. There, they smoked marijuana and loitered
____________________________________________


1   See 18 Pa.C.S.A. §§ 2502(a), (c), 6106, 6108, 6110.1, 907.

                                               2-
J-A23005-20


     around before [N.T.] received a phone call from the decedent
     [C.M.] at approximately 7:00 p.m. During their conversation,
     [C.M.] indicated that he was looking to fight a group of Hispanic
     teenagers. [Olivieri] armed himself with the silver .45 caliber
     pistol that appeared in the previous Instagram photo, and
     travelled with [N.T.] to meet [C.M.] in the area of 9th and Federal
     Streets. Failing to find the group in question, [Olivieri], [C.M.],
     and [N.T.] encountered [J.H.], and the four travelled to the area
     of 12th and Ritner Streets.

            That evening, the decedent [S.D.] and his friends [A.Z.],
     [J.J.E.], and . . . [N.].D. were spending time together on a corner
     of the intersection of 12th and Ritner Streets. As [Olivieri] and
     his cohorts approached their location, [S.D.] recognized the group
     as “12th Street,” while [A.Z.] recognized [C.M.] as a classmate in
     high school and [Olivieri] as someone he had met months prior.
     Upon reaching the intersection, [C.M.] told [A.Z.] that the corner
     was theirs now, and [S.D.] recognized [Olivieri] from the previous
     fight with [E.P.]. During this encounter, [Olivieri] and [S.D.]
     briefly spoke to each other, before [Olivieri] drew the .45 caliber
     pistol from his waistband. Seeing the pistol, [S.D.] lunged at
     [Olivieri] and attempted to disarm him. During the ensuing
     struggle, [Olivieri] fired three shots, with one round striking his
     friend [C.M.] and the final shot striking [S.D.].

           During the shooting, [A.Z.] dove behind a car to avoid the
     gunfire. From there, he made eye contact with [Olivieri], who put
     the firearm in his waistband before fleeing the scene of the
     shooting.

           Off-duty Philadelphia Police Officer Michael McKowan, who
     lived on the block where this incident occurred, passed the group
     while walking his dog . . . immediately prior to the shooting. Upon
     hearing three gunshots, Officer McKowan turned around and saw
     [S.D.] running towards him, shouting, “you have to help me,”
     before collapsing on the pavement in front of his own home.
     McKowan quickly returned to his house to bring his dog inside,
     and on his way to that location, he spotted [C.M.] lying in front of
     a home at 1202 Ritner Street. Patrol officers began to arrive at
     the scene, and [Officer] McKowan assisted Officer Scanlon in
     placing the unresponsive [C.M.] in the back of a squad car for
     transport to Jefferson Hospital. Officers Lang and Kolenkiewicz
     attended to [S.D.] and transported him to the same location.


                                     3-
J-A23005-20


     After arriving at Jefferson [Hospital], [a doctor] pronounced
     [C.M.] and [S.D.] dead at 9:04 p.m. and 9:13 p.m., respectively.

           . . . At trial, Deputy Medical Examiner Dr. Albert Chu, an
     expert in forensic pathology, testified that . . . for each decedent,
     the cause of death was a gunshot wound to the chest and the
     manner of dea[th] was homicide.

            In the immediate chaos after the shooting, each of the
     teenagers scattered either north on 12th Street or east on Ritner
     Street. Upon hearing the second shot, [N.D.] ran from the area,
     and dropped his phone halfway down the block . . . before running
     into a Starbucks and using a phone there to call his stepfather.
     Both [N.]D. and his stepfather returned to the scene of the
     shooting, where [N.]D. agreed to speak to the police. [A.Z.] also
     provided a statement to Detectives on October 24, 2017, but
     failed to identify [Olivieri] as the shooter.

            . . . Upon searching the scene, [Philadelphia police
     detectives] recovered one projectile, three fired cartridge casings
     (“FCCs”), and identified cameras located at the nearby Star Mini
     Market. . . . [Philadelphia police detectives] examined each bullet
     specimen and FCC and determined that the projectiles were each
     fired from the same .45 caliber firearm. [Philadelphia police
     detectives also] recovered video surveillance footage from
     multiple sources along 12th Street that depicted a group of
     teenagers running away from the area of the shooting, with
     [Olivieri] following shortly behind them.

            Immediately after the shooting, [N.T.] made more than
     twenty phone calls in an attempt to contact both [Olivieri] and
     [C.M.]. Later that evening, during a conversation with friend
     [M.M.], [N.T.] discovered that [C.M.] had been shot. The next
     day, [N.T.] visited [Olivieri] at [Olivieri’s] home, whereupon
     [Olivieri] stated that he did not know how he could keep living
     with himself and that he had no intention to shoot [C.M.].
     [Olivieri] later gave the firearm to his friend [R.O.] who, the next
     day, gave the gun to [M.M.], who hid the gun in a safe under his
     bed.

            On October 26, 2017, [N.T.] accompanied [Olivieri] to their
     friend [L.G.’s] home, and then the three travelled together to
     [R.O.’s] grandmother’s home in Northeast Philadelphia, where
     [Olivieri] hoped to hide out for a time. After [N.T.] and [L.G.]

                                      4-
J-A23005-20


     returned to South Philadelphia, [R.O.] met with [M.M.] to dispose
     of the firearm. They were soon accompanied by [L.G.], who
     travelled with them to the Delaware River bank off Columbus
     Avenue, where they tossed the weapon into the river. As [M.M.],
     [R.O.], and [L.G.] travelled to the river to dispose of the pistol,
     [M.M.] engaged in a text message conversation with his paramour
     [A.H.], and during which he updated her on their progress.

            Over the course of the investigation, [N.T.], [A.Z.], and
     [N].D. each provided statements to the police identifying [Olivieri]
     as a shooter. Though [A.Z.] stated that he did not recognize
     [Olivieri] during his October 24, 2017 interview, he spoke to
     members of [S.D.’s] family on October 26, 2017, and decided to
     provide police with an additional statement. That evening, [A.Z.]
     returned to the interview room, accompanied by an associate of
     the [S.D.] family identified as “Chris,” where [A.Z.] spoke to
     detectives. [A.Z.] later saw video surveillance footage of the
     aftermath of the shooting, and was able to identify [Olivieri]
     fleeing the area after the shooting.

            In the ensuing weeks and months after the homicide,
     Philadelphia police detectives recovered cell phones from
     [Olivieri], [N.T.], [L.G.], [M.M.], [A.H.], and each decedent.
     Detective Lucke, an expert in cell phone data extraction, secured
     warrants for the devices belonging to [M.M.] and [N.T.], and used
     data extraction software . . . to extract all of the data from each
     device, including the contents of the deleted Instagram
     conversations leading up to the shooting and text messages sent
     by [M.M.] to [L.G.] and [A.H.] on October 26, 2017.

           In the aftermath of the shooting, [N.T.] and [Olivieri] each
     deleted their Instagram accounts, causing records of their
     conversations to display the username “Instagrammer” as
     opposed to their unique identifiers. At trial, [N.T.] identified
     himself and [Olivieri] as the Instagram users responsible for
     certain messages in the group chat, and deciphered which
     message was composed by each individual.

Trial Court Opinion, 9/18/19, at 2-8 (references to the record omitted).

     Olivieri was arrested and charged at CP-51-CR-0010998-2017 with

murder (C.M.) and related offenses, and charged at CP-51-CR-0010999-2017


                                     5-
J-A23005-20


with murder (S.D.) and related offenses. The cases were consolidated and

the matter proceeded to trial. In May 2017, a jury convicted Olivieri of third-

degree murder (C.M.) at CP-51-CR-0010998-2017, and first-degree murder

(S.D.), possession of an instrument of crime (“PIC”) and violations of the

Uniform Forearms Act (“VUFA”) at CP-51-CR-0010999-2017.              On July 22,

2019, the trial court sentenced Olivieri to twenty to forty years imprisonment

for third-degree murder, a concurrent term of thirty-five years to life

imprisonment for first-degree murder, and an aggregate concurrent term of

two and one-half to five years and eleven months in prison for the VUFA

offenses.2 Olivieri did not file any post-sentence motions. Olivieri separately

filed a timely notice of appeal at each docket.3 Both Olivieri and the trial court

complied with Pa.R.A.P. 1925.

        Olivieri raises the following three issues for our review:

        1. Did the trial court abuse its discretion when it denied
           [Olivieri’s] motion for a mistrial in light of multiple Brady[4]
           violations with respect to [A.Z.]?

        2. Did the trial court abuse its discretion when it admitted
           irrelevant and unfairly prejudicial Instagram messages that
           referenced [Olivieri’s] prior bad acts?


____________________________________________


2   The trial court imposed no additional penalty for PIC.

3   This Court consolidated the appeals for ease of disposition.

4 See Brady v. Maryland, 373 U.S. 83, 87 (1963) (holding that that the
suppression by the prosecution of evidence favorable to an accused upon
request violates due process where the evidence is material either to guilt or
to punishment, irrespective of the good faith or bad faith of the prosecution).

                                               6-
J-A23005-20


      3. Did the trial court abuse its discretion when it refused to give
         [Olivieri’s] requested voluntary manslaughter instruction with
         respect to C.M.?

Olivieri’s Brief at 2 (footnote added).

      In his first issue, Olivieri argues that the trial court abused its discretion

by denying his motions for mistrial based on two alleged Brady violations.

Our standard of review for the denial of a motion for mistrial is as follows:

             [T]he grant or denial of a mistrial will not be overturned
      absent an abuse of discretion. A mistrial may be granted only
      where the incident upon which the motion is based is of such a
      nature that its unavoidable effect is to deprive the defendant of a
      fair trial by preventing the jury from weighing and rendering a
      true verdict.     Likewise, a mistrial is not necessary where
      cautionary instructions are adequate to overcome any possible
      prejudice.

Commonwealth v. Rega, 933 A.2d 997, 1016 (Pa. 2007) (citation omitted).

      Pursuant to Brady and its progeny, the prosecutor has a duty to learn

of all evidence that is favorable to the accused which is known by others acting

on the government’s behalf in the case, including the police.                  See

Commonwealth v. Weiss, 81 A.3d 767, 783 (Pa. 2013). The crux of the

Brady rule is that due process is offended when the prosecution withholds

material evidence favorable to the accused. Commonwealth v. Wholaver,

177 A.3d 136, 158 (Pa. 2018); see also Pa.R.Crim.P. 573(B)(1)(a) (providing

that the prosecutor must disclose any evidence within the prosecutor’s

possession or control that is favorable to the defendant and is material to

defendant’s guilt or to punishment).




                                          7-
J-A23005-20


      To establish a Brady violation, an appellant must prove three elements:

(1) the evidence at issue is favorable to the accused, either because it is

exculpatory or because it impeaches; (2) the evidence was suppressed by the

prosecution, either willfully or inadvertently; and (3) prejudice ensued.

Weiss, 81 A.3d at 783. In assessing the prejudice prong of a Brady claim,

favorable evidence is material, and constitutional error results from its

suppression by the government, if there is a reasonable probability that, had

the evidence been disclosed to the defense, the result of the proceeding would

have been different. Id. A reasonable probability is a probability sufficient to

undermine confidence in the outcome. Id. In determining if a reasonable

probability of a different outcome has been demonstrated, the question is not

whether the defendant would more likely than not have received a different

verdict with the evidence, but whether in its absence he received a fair trial,

understood as a trial resulting in a verdict worthy of confidence. Id. “The

mere possibility that an item of undisclosed information might have helped

the defense, or might have affected the outcome of the trial, does not establish

materiality in the constitutional sense.” Commonwealth v. Chambers, 807

A.2d 872, 887 (Pa. 2002).

      In his first issue, Olivieri argues that the trial court should have granted

his motions for mistrial based on two Brady violations related to A.Z.’s trial

testimony.    Olivieri contends that the Commonwealth committed its first

Brady violation when it failed to disclose the presence of a man named Chris


                                       8-
J-A23005-20


when A.Z. gave his second statement to police.         Olivieri claims that, on

October 26, 2017, A.Z. met with S.D.’s family and was thereafter accompanied

to police headquarters by S.D.’s father’s friend, Chris, who sat in the interview

room while A.Z. gave his second statement to police. Olivieri asserts that,

regardless of whether the Commonwealth took any further steps to identify

Chris, this information should have been passed to the defense.            Olivieri

argues that, had the defense known that Chris existed, it could have

investigated who Chris was and possibly ascertained what influence he had

over A.Z.’s decision to proffer his second statement. Olivieri maintains that

this information was significant because a prominent theme of the defense

was that A.Z.’s second statement was unreliable because he was pressured to

give it.   Olivieri claims that this theme was substantiated by the fact that

“[Olivieri’s] house was shot up and the fact that [M.M.] was subsequently beat

up by S.D.’s father.” Olivieri’s Brief at 16.

      Olivieri maintains that there is no basis for the trial court’s conclusion

that information about Chris was not in the Commonwealth’s possession.

Olivieri contends that “[A.Z.’s trial] testimony distinctly identified who Chris

was, Chris’ associates, and Chris’ hangout.” Id. Olivieri further asserts that

when Chris went to police headquarters with A.Z., Chris would have likely

been required to sign-in and interact with detectives. In Olivieri’s view, the

Commonwealth’s      knowledge     that   Chris   accompanied   A.Z.   to    police

headquarters was new information that the Commonwealth should have


                                         9-
J-A23005-20


disclosed to the defense, regardless of whether the Commonwealth took steps

to determine Chris’ identity.

      Finally, Olivieri contends that the omission was prejudicial because A.Z.

and N.T. were the only witnesses to identify Olivieri as the shooter. According

to Olivieri, “[N.T.] is an interested witness who was given use immunity for

his statement, and had equal access to the gun and was just as involved in

the dispute between the two groups of teens.” Id. at 17. Olivieri maintains

that, had the defense been provided the information about Chris, it could have

investigated Chris and further developed its crucial attack on A.Z.’s credibility.

      The   trial   court considered Olivieri’s first    Brady    challenge    and

determined that it lacked merit. The trial court reasoned as follows.

             Olivieri fails to establish that Chris’ identity was in the
      exclusive control of the Commonwealth.             During a sidebar
      discussion, the prosecutor informed this court that investigators
      were never provided [with] and were unable to ascertain the
      identity of this particular individual. Accordingly, this court
      concluded that the Commonwealth did not have sufficient
      information to make a proper disclosure to the defense. Neither
      Commonwealth nor defense investigators were capable of
      revealing Chris’ identity before the conclusion of trial. For that
      reason, [Olivieri] fails to establish that a Brady violation occurred,
      and mistrial was not warranted.

Trial Court Opinion, 9/18/19, at 10-11 (unnecessary capitalization omitted).

      Mindful of our standard of review, we cannot conclude that the trial court

abused its discretion in denying Olivieri’s request for a mistrial. Olivieri did

not establish that Chris’ identity was suppressed by the prosecution, either

willfully or inadvertently, as the Commonwealth did not know Chris’ identity


                                       10 -
J-A23005-20


and was not able to ascertain it prior to the conclusion of trial. See Trial Court

Opinion, 9/18/19, at 11.

      Further, Olivieri did not establish that Chris’ presence at the time A.Z.

gave his second statement is favorable to Olivieri either because it is

exculpatory or because it impeaches A.Z.’s credibility.      The mere fact that

Chris was friends with S.D.’s father is insufficient to meet this burden,

particularly where the defense was aware that A.Z. met with S.D.’s family

prior to giving his second statement.

      Finally, Olivieri has not demonstrated a reasonable probability that, had

Chris’ presence in the interview room been disclosed to the defense prior to

trial, the result of the proceeding would have been different. Here, although

the defense was not aware of Chris’ presence in the interview room until trial,

the defense nevertheless developed an argument at trial that A.Z. was unduly

influenced by Chris. Olivieri concedes that A.Z.’s trial testimony “distinctly

identified who Chris was, Chris’ associates, and Chris’ hangout.”       Olivieri’s

Brief at 16. Based on this information, defense counsel crossed-examined

A.Z. regarding his motives for giving a second statement to police. See N.T.

Trial, 5/14/19, 261-68.    Defense counsel also elicited testimony from A.Z.

which clarified that Chris, rather than A.Z.’s mother or another family

member, accompanied A.Z. to police headquarters and was present in the

same room when A.Z. gave a statement identifying Olivieri as the shooter.

Id.


                                        11 -
J-A23005-20


      Moreover, as we explained above, the mere possibility that an item of

undisclosed information might have helped the defense, or might have

affected the outcome of the trial, does not establish materiality in the

constitutional sense.   Chambers, 807 A.2d at 887.        Instead, Olivieri was

required to establish a probability sufficient to undermine confidence in the

outcome of the proceedings. See Weiss, 81 A.3d at 783. Based on the record

before us, Olivieri has not met this burden. As Olivieri failed to satisfy this

requirement, we discern no abuse of discretion by the trial court in denying

Olivieri’s request for a mistrial. Accordingly, Olivieri’s first Brady challenge

merits no relief.

      In his second Brady challenge, Olivieri contends that the trial court

abused its discretion in denying his request for a mistrial when A.Z. testified

that he disclosed to prosecutors prior to trial that he made eye contact with

the shooter (Olivieri) when A.Z. sought cover behind a vehicle after the

shooting. Olivieri asserts that this information was not included in either of

A.Z.’s statements to law enforcement which were provided to the defense in

discovery.

      Olivieri maintains that this evidence was relevant to A.Z.’s credibility.

According to Olivieri, A.Z. indicated that he was fifteen feet away from S.D.

when Olivieri, who had his hood up, allegedly approached S.D.; however, A.Z.

was also simultaneously confronted by C.M. and two hooded individuals when

Olivieri and S.D. were allegedly speaking.      Olivieri argues that “[A.Z.’s]


                                      12 -
J-A23005-20


description of where people were located that night make his ability to observe

and identify [Olivieri] in the fifteen . . . seconds he was speaking to C.M. before

the struggle over the gun ensued and when [A.Z.] ducked behind a car

dubious, at best.” Olivieri’s Brief at 19.

      Olivieri contends that the chronology and evolution of A.Z.’s statements

are probative of the defense theory that he was pressured into identifying

Olivieri as the shooter.     Olivieri claims that, by failing to disclose A.Z.’s

meeting with S.D.’s family, Chris escorting A.Z. to police headquarters and

supervising his second statement, and A.Z. supposedly making eye contact

with Olivieri, the Commonwealth handicapped his ability to support his

defense, and in so doing deprived him of a fair trial.

      The trial court considered Olivieri’s second Brady challenge and

determined that it merited no relief. The trial court explained its reasoning as

follows:

             At trial, [A.Z.] testified that he was able to identify [Olivieri]
      via video surveillance, previous encounters with [Olivieri], and in
      part because he made eye contact with him while taking cover
      during the shooting. Such evidence is not exculpatory, as [A.Z.’s]
      recollection of making eye contact with [Olivieri] serves to
      [amplify] the basis of his identification.

            [Olivieri] further fails to demonstrate prejudice. Upon
      hearing [A.Z.’s] testimony, trial counsel had an ample opportunity
      to cross-examine him on his motives for excluding such a detail in
      prior statements, and he elected to engage in such a line of
      questioning at significant length. Any effect this detail may have
      had on [A.Z.’s] credibility is extremely limited, as the existence of
      two police statements already established that [A.Z.] elected to
      withhold details from investigators at different points during the
      investigation.     Further, the challenged testimony is not

                                        13 -
J-A23005-20


      inconsistent with either [A.Z.’s] October 24 or October 26, 2017
      statements. In each statement, [A.Z.] informed police that he
      was present at the shooting and was able to look at the shooter,
      which he identified as [Olivieri] in the October 26, 2017
      statement. Any discrepancy between the manner of which he
      looked at [Olivieri], in this case by making eye contact, is too
      inconsequential to carry significant impeachment value.
      Accordingly, the instant Brady claim fails.

Trial Court Opinion, 9/18/19, at 9-10 (citations to the record omitted).

      Applying the same standard of review as we employed above, we cannot

conclude that the trial court abused its discretion in arriving at its

determination that Olivieri failed to meet his burden of establishing a second

Brady violation so as to warrant a mistrial.     The fact that A.Z. made eye

contact with Olivieri after the shooting is not favorable to Olivieri.      Such

evidence is certainly not exculpatory in nature. Further, such evidence does

not impeach A.Z.’s credibility because he had previously identified Olivieri as

the shooter. For the same reason, Olivieri has not demonstrated a reasonable

probability that, had such eye contact been disclosed to the defense prior to

trial, the result of the proceeding would have been different. Accordingly, as

Olivieri failed to establish his second Brady violation, we discern no abuse of

discretion by the trial court in denying his additional request for a mistrial.

For this reason, Olivieri’s second Brady challenge merits no relief.

      In his second issue, Olivieri contends that the trial court abused its

discretion when it admitted an Instagram post into evidence. Our standard of

review concerning the admissibility of evidence at trial is well-settled:




                                      14 -
J-A23005-20


            The admission of evidence is solely within the discretion of
      the trial court, and a trial court’s evidentiary rulings will be
      reversed on appeal only upon an abuse of that discretion. An
      abuse of discretion will not be found based on a mere error of
      judgment, but rather occurs where the court has reached a
      conclusion that overrides or misapplies the law, or where the
      judgment exercised is manifestly unreasonable, or the result of
      partiality, prejudice, bias or ill-will.

Commonwealth v. Woodard, 129 A.3d 480, 494 (Pa. 2015).

      Under our Rules of Evidence, “[r]elevance is the threshold for

admissibility of evidence.” Commonwealth v. Tyson, 119 A.3d 353, 358

(Pa. Super. 2015); see also Pa.R.E. 402. “Evidence is relevant if it has any

tendency to make a fact more or less probable than it would be without the

evidence[,] and the fact is of consequence in determining the action.” Pa.R.E.

401; see also Tyson, 119 A.3d at 358 (stating that “[e]vidence is relevant if

it logically tends to establish a material fact in the case, tends to make a fact

at issue more or less probable or supports a reasonable inference or

presumption regarding a material fact.”). “Evidence that is not relevant is not

admissible.”   Pa.R.E. 402.   In addition, “[t]he court may exclude relevant

evidence if its probative value is outweighed by a danger of one or more of

the following: unfair prejudice, confusing the issues, misleading the jury,

undue delay, wasting time, or needlessly presenting cumulative evidence.”

Pa.R.E. 403.

      Pa.R.E. 404(b) prohibits the admission of prior crimes, wrongs, or acts

“to prove a person’s character in order to show that on a particular occasion

the person acted in accordance with the character.”          Pa.R.E. 404(b)(1).

                                      15 -
J-A23005-20


However, such evidence may be admissible for other purposes, “such as

proving motive, opportunity, intent, preparation, plan, knowledge, identity,

absence of mistake, or lack of accident.”       Pa.R.E. 404(b)(2); see also

Commonwealth v. Drumheller, 808 A.2d 893, 905 (Pa. 2002) (holding that

courts will allow evidence of prior bad acts where the distinct crime or bad act

was part of a chain or sequence of events which formed the history of the case

and was part of its natural development).     In a criminal case, this type of

evidence is admissible only if the probative value of the evidence outweighs

its potential for unfair prejudice. Pa.R.E. 404(b)(2).

      Here, the Instagram post in question is one that N.T. posted to the group

chat on Instagram, and depicts an image of feces in cat litter with the caption

“Brandon took a shit on opp territory.”       Olivieri’s Brief at 21.   Olivieri

challenges the trial court’s evidentiary ruling that the post was relevant to

show Olivieri’s motive and to depict a chain of events leading up to the

shooting. According to Olivieri, there was no evidence of an on-going dispute

between the groups of teens. Olivieri points out that, although his friends N.T.

and M.M. alleged there was a fight between Olivieri and S.D. or his friend,

sometime earlier in 2017 or late 2016, N.T. and M.M. did not testify regarding

any other incidents. Olivieri additionally points out that, although A.Z. hung

out with S.D. every day, A.Z. did not know who Olivieri was until a month or

two prior to the shooting and did not recall any prior relationship between

Olivieri and S.D. Olivieri also notes that S.D.’s other friends, E.P. and M.M.,


                                      16 -
J-A23005-20


only recounted one encounter between Olivieri and S.D. and his friends.

Olivieri contends that, under the circumstances, the challenged Instagram

post should have been precluded as irrelevant, prejudicial, confusing, and

inadmissible character evidence.

      The trial court considered Olivieri’s second issue and determined that it

lacked merit. The trial court reasoned as follows:

             At trial, the Commonwealth presented ample evidence to
      demonstrate that [Olivieri] and his cohorts were involved in a
      series of disputes with small teenage groups located south of
      Snyder Avenue in Philadelphia. While the photo in question may
      appear to depict a mere act of juvenile antagonism, in the context
      of the Instagram conversation as a whole, the evidence is relevant
      to demonstrate how [Olivieri] formed a desire to shoot and kill
      [S.D.] [as] early as two weeks prior to the shooting. During the
      same conversation thread later that day, [Olivieri] commented on
      a photo of [S.D.] by stating that he would “pop all of them,”
      indicating [S.D.] and his associates. In this context, the evidence
      is relevant to explain how [Olivieri’s] actions prior to the shooting,
      including defecation near [S.D.]’s home, reflect [Olivieri’s] motive
      to shoot and kill [S.D.] and his associates.

Trial Court Opinion, 9/18/19, at 11-12 (citations to the record omitted).

      We discern no abuse of discretion by the trial court in reaching its

evidentiary ruling. At trial, the Commonwealth presented ample evidence of

verbal and physical conflicts between Olivieri and S.D. in the months

preceding the shooting. Olivieri approached S.D. and his friend, E.P., and

challenged E.P. to a fight. In that encounter, E.P. punched Olivieri, knocking

him to the ground. Over the course of the subsequent months Olivieri used a

group Instagram chat to post a photo of a silver .45 caliber pistol. Thereafter,

Olivieri’s friend, N.T., posted the subject photo to the group Instagram chat

                                       17 -
J-A23005-20


depicting the piece of feces on the sidewalk with the caption stating “Brandon

took a shit on opp territory,” which referred to the area in South Philadelphia

where S.D. was located. Olivieri then requested that N.T. send him an image

of S.D. and his friends from S.D.’s Instagram profile and, after N.T. did so,

Olivieri responded that he would “pop all of them.”           Given this factual

sequence, the subject Instagram post was clearly part of a chain or sequence

of events which formed the history of the case and was part of its natural

development.      See Drumheller, 808 A.2d at 905.              Olivieri has not

demonstrated that the probative value of the subject post outweighs its

potential for unfair prejudice.       See Pa.R.E. 404(b)(2).         Nor has he

demonstrated that, in making its ruling, the trial court overrode or misapplied

the law, or that its ruling is manifestly unreasonable or the result of partiality,

prejudice, bias or ill-will.   See Woodard, 129 A.3d at 494.         Accordingly,

Olivieri’s second issue warrants no relief.

      In his final issue, Olivieri avers that the trial court abused its discretion

when it denied his request for a voluntary manslaughter instruction with

respect to C.M. In reviewing a challenge to the trial court’s refusal to give a

specific jury instruction, we employ the following standard of review:

             [I]t is the function of this [C]ourt to determine whether the
      record supports the trial court’s decision. In examining the
      propriety of the instructions a trial court presents to a jury, our
      scope of review is to determine whether the trial court committed
      a clear abuse of discretion or an error of law which controlled the
      outcome of the case. A jury charge will be deemed erroneous only
      if the charge as a whole is inadequate, not clear or has a tendency
      to mislead or confuse, rather than clarify, a material issue. A

                                       18 -
J-A23005-20


      charge is considered adequate unless the jury was palpably misled
      by what the trial judge said or there is an omission which is
      tantamount to fundamental error. Consequently, the trial court
      has wide discretion in fashioning jury instructions. The trial court
      is not required to give every charge that is requested by the
      parties and its refusal to give a requested charge does not require
      reversal unless the appellant was prejudiced by that refusal.

Commonwealth v. Brown, 911 A.2d 576, 582-83 (Pa. Super. 2006)

(quotation marks omitted).

      Generally, defendants are entitled to instructions that they have

requested and that are supported by the evidence. See Commonwealth v.

Hairston, 84 A.3d 657, 668 (Pa. 2014). However, “[i]nstructions regarding

matters which are not before the court or which are not supported by the

evidence serve no purpose other than to confuse the jury.” Commonwealth

v. Patton, 936 A.2d 1170, 1176 (Pa. Super. 2007). Thus, “[a] trial court

shall only instruct on an offense where the offense has been made an issue in

the case and where the trial evidence reasonably would support such a

verdict.” Commonwealth v. Browdie, 671 A.2d 668, 673-74 (Pa. 1996).

The reason for this rule is that instructing the jury on legal principles that

cannot rationally be applied to the facts presented at trial may confuse them

and place obstacles in the path of a just verdict. See Hairston, 84 A.3d at

668. A criminal defendant must, therefore, “establish that the trial evidence

would ‘reasonably support’ a verdict based on the desired charge and may not

claim entitlement to an instruction that has no basis in the evidence presented




                                      19 -
J-A23005-20


during trial.”   Commonwealth v. Carter, 466 A.2d 1328, 1332-33 (Pa.

1983).

      In determining whether the evidence would support a manslaughter

charge, we must view the evidence in the light most favorable to the

defendant.” Commonwealth v. Soltis, 687 A.2d 1139, 1141 (Pa. Super.

1996).    Pursuant to 18 Pa.C.S.A. § 2503, a person commits voluntary

manslaughter if he kills another while, inter alia, “acting under a sudden and

intense passion resulting from serious provocation by: (1) the individual killed;

or (2) another whom the actor endeavors to kill, but he negligently or

accidentally causes the death of the individual killed.” 18 Pa.C.S.A. § 2503(a).

Thus, voluntary manslaughter contemplates an intentional killing wherein the

defendant harbors a specific intent to kill or cause serious injury.        See

Commonwealth v. Patton, 936 A.2d 1170, 1179 (Pa. Super. 2008).

      Olivieri asserts that the trial court found that the facts of the case

precluded a voluntary manslaughter instruction because Olivieri was not

acting under intense passion or specific intent when C.M. was shot. Olivieri

contends that the jury could have found him guilty of voluntary manslaughter

with respect to C.M. under the transferred intent doctrine because the

evidence at trial reflected that when Olivieri allegedly pulled his gun out, S.D.

charged at him and a struggle ensued. Based on this evidence, Olivieri argues

that the jury could have found that he was acting under a theory of imperfect

self-defense or heat of passion when the shot went off during his struggle with


                                      20 -
J-A23005-20


S.D. and hit C.M. Olivieri points out that the jury was charged on voluntary

manslaughter with respect to S.D., and on transferred intent. Olivieri claims

that a verdict of voluntary manslaughter was possible even with the jury’s

finding of first-degree murder with respect to S.D. based on Olivieri’s alleged

confessions to his friends.

        The trial court addressed Olivier’s final issue and determined that it

lacked merit. The trial court reasoned as follows:

              The facts of the instant case preclude the verdict of
        voluntary manslaughter with respect to decedent [C.M.] and no
        instruction was warranted.       The evidence presented at trial
        demonstrated that after Olivieri drew a pistol, a struggle for the
        weapon between Olivieri and [S.D.] resulted in the weapon’s
        discharge, causing a projectile to strike and kill the decedent
        [C.M.]. Based on these facts, Olivieri was acting neither with the
        intent to kill [C.M.] or under the heat of an intense passion at the
        time the shot was fired.

              Olivieri contends that, because the jury was instructed on
        voluntary manslaughter for the death of decedent [S.D.], Olivieri
        was entitled to the same instruction with respect to [C.M.]. This
        contention is unsupported. The evidence shows that Olivieri shot
        and killed [S.D.] only after the unintentional shooting of [C.M.]
        occurred. Given these circumstances, a reasonable juror could
        conclude that [C.M.’s] death enflamed [B.O.’s] passion, causing
        him to kill [S.D.]. No similar confluence of circumstances existed
        prior to [C.M.’s] shooting: the evidence suggested that that
        Olivieri drew his weapon upon [S.D.] without provocation, before
        Olivieri inadvertently fired his weapon and killed [C.M.] during the
        subsequent struggle. Accordingly, the record does not support
        any basis to justify a voluntary manslaughter instruction,

Trial   Court   Opinion,   9/18/19,   at     14-15   (footnote   and   unnecessary

capitalization omitted).

        The trial court further explained:


                                        21 -
J-A23005-20


             For the decedent [C.M.], this court instructed the jury on
      first-degree murder, third-degree murder, and involuntary
      manslaughter.        Though this court notes that voluntary
      manslaughter cannot be proven absent a finding of the
      defendant’s intent to kill, a jury could have convicted Olivieri [of]
      first-degree murder [of C.M.] under the doctrine of transferred
      intent [to kill S.D.] Olivieri’s intent to kill [S.D.] does not, on its
      own, warrant a manslaughter charge [as to C.M.], for want of the
      missing passion element.

Id. at 15 n.3. (unnecessary capitalization omitted).

      We discern no abuse of discretion or error of law by the trial court in

declining to instruct the jury on voluntary manslaughter as to C.M. Viewing

the evidence in the light most favorable to Olivieri, such evidence does not

warrant a voluntary manslaughter instruction under 18 Pa.C.S.A. § 2503(a).

Olivieri did not establish that a “serious provocation” by either C.M. or S.D.

resulting in a “sudden and intense passion” precipitated the inadvertent

shooting of C.M., as is required under § 2503(a). Thus, as Olivieri failed to

establish that the evidence would reasonably support a verdict based on

voluntary manslaughter as to C.M., he may not claim entitlement to an

instruction on that crime. Carter, 466 A.2d at 1332-33. For this reason, his

final issue merits no relief.

      Judgment of sentence affirmed.




                                       22 -
J-A23005-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/22/21




                          23 -